Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 28, 2016

                                     No. 04-16-00028-CV

                                 Jaime Ruben AGUIRRE, Jr.,
                                         Appellant

                                               v.

                                      Jose Hector SOTO,
                                           Appellee

                  From the 111th Judicial District Court, Webb County, Texas
                            Trial Court No. 2013-CVT-000380-D2
                        Honorable Monica Z. Notzon, Judge Presiding


                                        ORDER
Sitting:      Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Jason Pulliam, Justice

       Appellant’s opposed motion for extension of time to file motions for rehearing and for en
banc reconsideration is hereby GRANTED. Time is extended to November 11, 2016.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court